UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-524 The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 09/30/2011 The following Form N-Q relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different Form N-Q reporting requirements. A separate Form N-Q will be filed for those series, as appropriate. Dreyfus Core Value Fund Dreyfus High Yield Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Core Value Fund September 30, 2011 (Unaudited) Common Stocks99.6% Shares Value ($) Consumer Discretionary15.5% Carnival CBS, Cl. B General Motors Guess? Home Depot Johnson Controls Newell Rubbermaid News, Cl. A NVR a Omnicom Group Staples Time Warner Toll Brothers a,b Viacom, Cl. B Walt Disney Consumer Staples8.5% ConAgra Foods CVS Caremark Dr. Pepper Snapple Group Energizer Holdings a Kraft Foods, Cl. A PepsiCo Energy14.1% Anadarko Petroleum EOG Resources Exxon Mobil Hess Occidental Petroleum Schlumberger Financial20.4% American Express Ameriprise Financial AON Capital One Financial b Chubb Citigroup Comerica Franklin Resources JPMorgan Chase & Co. Marsh & McLennan MetLife Moody's b PNC Financial Services Group Prudential Financial SunTrust Banks TD Ameritrade Holding b U.S. Bancorp Wells Fargo & Co. Health Care16.5% Amgen Baxter International CIGNA Johnson & Johnson McKesson Medtronic Merck & Co. Mylan a Pfizer Thermo Fisher Scientific a UnitedHealth Group Watson Pharmaceuticals a Industrial9.6% Caterpillar Cooper Industries Dover Eaton General Electric Honeywell International Hubbell, Cl. B Owens Corning a Pitney Bowes b Stanley Black & Decker Thomas & Betts a United Technologies Information Technology10.6% Accenture, Cl. A BMC Software a Cisco Systems Corning eBay a Electronic Arts a Oracle QUALCOMM SanDisk a Materials3.3% Air Products & Chemicals Celanese, Ser. A Cliffs Natural Resources Dow Chemical Freeport-McMoRan Copper & Gold Utilities1.1% Exelon Total Common Stocks (cost $318,476,034) Investment of Cash Collateral for Securities Loaned2.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $7,313,770) c Total Investments (cost $325,789,804) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At September 30, 2011, the value of the fund's securities on loan was $6,913,236 and the value of the collateral held by the fund was $7,313,770. c Investment in affiliated money market mutual fund. At September 30, 2011, the aggregate cost of investment securities for income tax purposes was $325,789,804. Net unrealized depreciation on investments was $40,614,594 of which $6,879,255 related to appreciated investment securities and $47,493,849 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Financial Health Care Consumer Discretionary Energy Information Technology Industrial Consumer Staples Materials Money Market Investment Utilities  Based on net assets. The following is a summary of the inputs used as of September 30, 2011 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 277,861,440 - - Mutual Funds 7,313,770 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1unadjusted quoted prices in active markets for identical investments. Level 2other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the funds investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus High Yield Fund September 30, 2011 (Unaudited) Coupon Maturity Principal Bonds and Notes93.9% Rate (%) Date Amount ($) Value ($) Aerospace1.4% Alion Science and Technology, Sr. Scd. Notes 12.00 11/1/14 14,070 12,452 Dyncorp International, Gtd. Notes 10.38 7/1/17 5,135,000 a 4,505,962 Kratos Defense and Security Solutions, Sr. Scd. Notes 10.00 6/1/17 975,000 b 975,000 Kratos Defense and Security Solutions, Sr. Scd. Notes 10.00 6/1/17 2,670,000 2,670,000 TransDigm, Gtd. Notes 7.75 12/15/18 4,245,000 4,340,513 Automotive4.3% Ford Motor Credit, Sr. Unscd. Notes 8.13 1/15/20 5,600,000 6,373,931 Ford Motor, Sr. Unscd. Notes 7.45 7/16/31 10,215,000 a 11,582,584 Goodyear Tire & Rubber, Gtd. Notes 8.25 8/15/20 4,575,000 a 4,677,937 Lear, Gtd. Notes 8.13 3/15/20 2,265,000 a 2,389,575 Pinafore, Scd. Notes 9.00 10/1/18 4,433,000 b 4,565,990 Pittsburgh Glass Works, Sr. Scd. Notes 8.50 4/15/16 3,570,000 b 3,302,250 UCI International, Gtd. Notes 8.63 2/15/19 5,010,000 4,665,563 Building Products2.1% Building Materials, Sr. Notes 6.75 5/1/21 4,745,000 b 4,519,612 Headwaters, Scd. Notes 7.63 4/1/19 1,760,000 1,355,200 Ply Gem Industries, Sr. Scd. Notes 8.25 2/15/18 2,085,000 a 1,709,700 Reliance Intermediate Holdings, Sr. Unscd. Notes 9.50 12/15/19 2,345,000 b 2,473,975 Shea Homes Funding, Sr. Scd. Notes 8.63 5/15/19 5,700,000 b 4,688,250 Standard Pacific, Scd. Notes 8.38 5/15/18 4,970,000 a 4,249,350 Cable/Satellite TV3.6% CCH II Capital, Gtd. Notes 13.50 11/30/16 5,654,136 6,473,986 Cequel Communications Holdings I, Sr. Unscd. Notes 8.63 11/15/17 4,360,000 b 4,338,200 Dish DBS, Gtd. Notes 7.13 2/1/16 5,040,000 5,128,200 Insight Communications, Sr. Notes 9.38 7/15/18 4,700,000 b 5,287,500 Kabel BW Erste Beteiligungs, Sr. Scd. Notes 7.50 3/15/19 6,600,000 a,b 6,451,500 Ono Finance II, Gtd. Notes 10.88 7/15/19 5,240,000 a,b 3,694,200 Capital Goods2.9% Dynacast International, Scd. Notes 9.25 7/15/19 5,875,000 b 5,346,250 Griffon, Gtd. Notes 7.13 4/1/18 5,380,000 a 4,774,750 Mueller Water Products, Gtd. Notes 7.38 6/1/17 3,225,000 a 2,531,625 RBS Global & Rexnord, Gtd. Notes 8.50 5/1/18 4,145,000 3,989,563 Wireco WorldGroup, Gtd. Notes 9.75 5/15/17 8,680,000 b,c 8,810,200 Chemicals3.1% Hexion U.S. Finance/Nova Scotia, Scd. Notes 9.00 11/15/20 3,215,000 2,371,062 Huntsman International, Gtd. Notes 8.63 3/15/20 4,500,000 a 4,398,750 Ineos Group Holdings, Gtd. Notes 8.50 2/15/16 8,625,000 a,b 6,425,625 Momentive Performance Materials, Scd. Notes 9.00 1/15/21 2,485,000 1,714,650 OXEA Finance, Sr. Scd. Notes 9.50 7/15/17 4,650,000 b 4,545,375 PolyOne, Sr. Unscd. Notes 7.38 9/15/20 4,600,000 4,634,500 TPC Group, Sr. Scd. Notes 8.25 10/1/17 3,045,000 b 2,991,713 Vertellus Specialties, Sr. Scd. Notes 9.38 10/1/15 720,000 a,b 631,800 Consumer Products.8% Good Sam Enterprises, Scd. Notes 11.50 12/1/16 5,435,000 5,108,900 Visant, Gtd. Notes 10.00 10/1/17 1,743,000 a 1,620,990 Containers3.3% AEP Industries, Sr. Unscd. Notes 8.25 4/15/19 3,020,000 2,861,450 ARD Finance, Sr. Scd. Notes 11.13 6/1/18 4,350,000 b 3,545,250 BWAY Holding, Gtd. Notes 10.00 6/15/18 2,380,000 2,510,900 BWAY Parent, Sr. Unscd. Notes 10.13 11/1/15 6,773,624 6,570,415 Plastipak Holdings, Sr. Notes 10.63 8/15/19 3,240,000 b 3,385,800 Reynolds Group, Sr. Scd. Notes 7.88 8/15/19 3,435,000 b 3,331,950 Reynolds Group, Gtd. Notes 9.00 5/15/18 7,955,000 b,c 6,761,750 Reynolds Group, Sr. Unscd. Notes 9.88 8/15/19 610,000 b 539,850 Containers-Paper.7% Sealed Air, Sr. Unscd. Notes 8.13 9/15/19 4,870,000 b 4,930,875 Sealed Air, Sr. Unscd. Notes 8.38 9/15/21 1,095,000 b 1,108,688 Energy13.4% American Petroleum Tankers Parent, Sr. Scd. Notes 10.25 5/1/15 4,287,000 4,254,847 Antero Resources Finance, Sr. Notes 7.25 8/1/19 5,470,000 b 5,223,850 Brigham Exploration, Gtd. Notes 6.88 6/1/19 5,735,000 5,620,300 Chesapeake Energy, Gtd. Notes 6.63 8/15/20 10,040,000 a 10,391,400 Chesapeake Energy, Gtd. Notes 9.50 2/15/15 4,360,000 4,937,700 Continental Resources, Gtd. Notes 7.13 4/1/21 3,160,000 a 3,207,400 Dresser-Rand Group, Gtd. Notes 6.50 5/1/21 3,565,000 b 3,368,925 El Paso, Sr. Unscd. Bonds 6.50 9/15/20 3,524,000 3,780,893 El Paso, Sr. Unscd. Notes 7.75 1/15/32 7,481,000 8,702,348 El Paso, Sr. Unscd. Notes 7.80 8/1/31 3,255,000 3,798,813 Ferrellgas Partners, Sr. Unscd. Notes 8.63 6/15/20 2,308,000 2,250,300 Ferrellgas, Sr. Unscd. Notes 6.50 5/1/21 6,630,000 5,668,650 Ferrellgas, Sr. Unscd. Notes 9.13 10/1/17 2,500,000 2,537,500 Inergy Finance, Gtd. Notes 7.00 10/1/18 5,700,000 a 5,386,500 McJunkin Red Man, Sr. Scd. Notes 9.50 12/15/16 7,185,000 a 6,610,200 MEG Energy, Gtd. Notes 6.50 3/15/21 6,315,000 b 6,078,188 Newfield Exploration, Sr. Unscd. Notes 5.75 1/30/22 1,790,000 1,774,338 Oasis Petroleum, Sr. Unscd. Notes 7.25 2/1/19 5,680,000 b 5,538,000 Offshore Group Investment, Sr. Scd. Notes 11.50 8/1/15 2,100,000 b 2,173,500 Offshore Group Investments, Sr. Scd. Notes 11.50 8/1/15 5,516,000 5,709,060 Precision Drilling, Gtd. Notes 6.50 12/15/21 745,000 b 737,550 Precision Drilling, Gtd. Notes 6.63 11/15/20 5,170,000 a 5,066,600 Targa Resources Partners, Gtd. Notes 6.88 2/1/21 5,300,000 b 5,114,500 Trinidad Drilling, Sr. Unscd. Notes 7.88 1/15/19 5,025,000 b 5,025,000 Unit, Gtd. Notes 6.63 5/15/21 5,600,000 5,600,000 Finance6.5% Ally Financial, Gtd. Notes, 7.50 9/15/20 3,555,000 3,230,606 Ally Financial, Gtd. Notes 8.00 11/1/31 5,575,000 4,919,937 CIT Group, Scd. Notes 7.00 5/1/16 3,310,000 3,214,837 CIT Group, Scd. Bonds 7.00 5/2/16 1,920,000 b 1,867,200 CIT Group, Scd. Bonds 7.00 5/2/17 9,205,000 b 8,940,356 FCE Bank, Sr. Unscd. Notes 5.13 11/16/15 1,550,000 2,278,097 GMAC International Finance, Gtd. Bonds 7.50 4/21/15 2,130,000 2,603,964 HUB International Holdings, Sr. Sub. Notes 10.25 6/15/15 7,826,000 b 7,278,180 Icahn Enterprises Finance, Gtd. Notes 8.00 1/15/18 2,500,000 a 2,503,125 International Lease Finance, Sr. Unsed. Notes 6.63 11/15/13 1,850,000 1,803,750 International Lease Finance, Sr. Unscd. Notes 8.25 12/15/20 3,325,000 a 3,266,813 International Lease Finance, Sr. Unscd. Notes 8.63 9/15/15 3,275,000 c 3,262,719 International Lease Finance, Sr. Unscd. Note 8.88 9/1/17 2,350,000 2,373,500 Royal Bank of Scotland Group, Sub. Notes 4.70 7/3/18 3,844,000 3,121,882 SLM, Sr. Unscd. Notes 8.00 3/25/20 985,000 974,852 Springleaf Finance, Sr. Unscd. Notes 6.90 12/15/17 3,865,000 2,802,125 USI Holdings, Sr. Sub. Notes 9.75 5/15/15 3,605,000 b 3,262,525 Food, Beverage & Tobacco1.5% Dean Foods, Gtd. Notes 7.00 6/1/16 4,844,000 a 4,589,690 Del Monte Foods, Gtd. Notes 7.63 2/15/19 3,220,000 b 2,737,000 Michael Foods, Gtd. Notes 9.75 7/15/18 5,955,000 6,178,313 Gaming3.1% Ameristar Casinos, Gtd. Notes 7.50 4/15/21 3,955,000 b 3,846,237 Caesars Entertainment Operating, Scd. Notes 10.00 12/15/18 5,820,000 a 3,492,000 Caesars Entertainment Operating, Sr. Scd. Notes 11.25 6/1/17 2,325,000 2,356,969 Codere Finance Luxembourg, Gtd. Notes 8.25 6/15/15 1,400,000 1,659,946 MGM Resorts International, Gtd. Notes 10.00 11/1/16 3,325,000 a,b 3,158,750 MGM Resorts International, Sr. Unscd. Notes 11.38 3/1/18 3,815,000 a 3,834,075 Penn National Gaming, Sub. Notes 8.75 8/15/19 3,215,000 3,423,975 Pinnacle Entertainment, Gtd. Notes 8.75 5/15/20 3,335,000 a 3,126,563 ROC Finance, Scd. Notes 12.13 9/1/18 2,350,000 b 2,385,250 Health Care6.1% Accellent, Gtd. Notes 10.00 11/1/17 4,310,000 3,695,825 Alere, Gtd. Notes 9.00 5/15/16 2,005,000 1,924,800 American Renal Associates Holdings, Sr. Unscd. Notes 9.75 3/1/16 2,597,514 2,539,070 American Renal Holdings, Sr. Scd. Notes 8.38 5/15/18 2,455,000 2,479,550 Biomet, Gtd. Notes 11.63 10/15/17 5,625,000 5,864,062 CDRT Merger Sub, Gtd. Notes 8.13 6/1/19 4,070,000 a,b 3,785,100 Community Health Systems, Gtd. Notes 8.88 7/15/15 1,125,000 1,108,125 Davita, Gtd. Notes 6.63 11/1/20 2,515,000 2,426,975 DJO Finance, Gtd. Notes 7.75 4/15/18 6,145,000 b 5,284,700 Fresenius Medical Care, Gtd. Notes 6.50 9/15/18 3,610,000 a,b 3,682,200 HCA Holdings, Sr. Unscd. Notes 7.75 5/15/21 11,200,000 a,b 10,556,000 HCA, Sr. Scd. Notes 7.25 9/15/20 3,560,000 3,613,400 Iasis Healthcare, Sr. Notes 8.38 5/15/19 2,835,000 b 2,310,525 Radiation Therapy Services, Gtd. Notes 9.88 4/15/17 2,210,000 a 1,895,075 STHI Holding, Scd. Notes 8.00 3/15/18 2,175,000 b 2,109,750 Tenet Healthcare, Sr. Scd. Notes 8.88 7/1/19 460,000 488,750 Leisure1.4% AMC Entertaiment, Gtd. Notes 9.75 12/1/20 5,365,000 a 4,882,150 Cinemark USA, Gtd. Notes 7.38 6/15/21 4,200,000 a 3,990,000 Cirsa Funding Luxembourg, Gtd. Notes 8.75 5/15/18 1,570,000 1,606,473 Palace Entertainment Holdings, Sr. Scd. Notes 8.88 4/15/17 2,015,000 b 1,853,800 Media5.4% Allbritton Communications, Sr. Unscd. Notes 8.00 5/15/18 5,510,000 5,206,950 AMC Networks, Gtd. Notes 7.75 7/15/21 1,390,000 b 1,431,700 Clear Channel Communications, Sr. Unscd. Notes 5.50 9/15/14 4,751,000 a 2,708,070 Clear Channel Communications, Sr. Scd. Notes 9.00 3/1/21 5,085,000 3,801,037 Clear Channel Communications, Gtd. Notes 10.75 8/1/16 2,185,000 a 1,141,662 Cumulus Media, Gtd. Notes 7.75 5/1/19 5,630,000 a,b 4,771,425 Gray Television, Scd. Notes 10.50 6/29/15 8,020,000 a 7,298,200 LBI Media, Gtd. Notes 8.50 8/1/17 5,562,000 a,b 3,531,870 LBI Media, Sr. Scd. Notes 9.25 4/15/19 3,070,000 b 2,548,100 Quebecor Media, Sr. Unscd. Notes 7.75 3/15/16 4,875,000 4,887,188 Salem Communications, Scd. Notes 9.63 12/15/16 4,337,000 4,358,685 Sinclair Television Group, Scd. Notes 9.25 11/1/17 3,885,000 b 4,098,675 Unitymedia, Sr. Notes 9.63 12/1/19 1,640,000 2,131,268 Metals Mining4.7% American Rock Salt, Scd. Notes 8.25 5/1/18 7,685,000 b 6,762,800 Calcipar, Sr. Scd. Notes 6.88 5/1/18 3,415,000 b 2,971,050 JMC Steel Group, Sr. Notes 8.25 3/15/18 1,295,000 b 1,223,775 Murray Energy, Scd. Notes 10.25 10/15/15 6,580,000 b 6,316,800 Severstal Columbus, Sr. Scd. Notes 10.25 2/15/18 15,200,000 15,580,000 Tube City IMS, Gtd. Notes 9.75 2/1/15 9,120,000 8,755,200 Paper1.2% Clearwater Paper, Gtd. Notes 7.13 11/1/18 5,465,000 5,451,337 Verso Paper Holdings, Gtd. Notes, Ser. B 11.38 8/1/16 2,105,000 a 1,536,650 Xerium Technologies, Gtd. Notes 8.88 6/15/18 3,815,000 b 3,261,825 Printing & Publishing.5% Cenveo, Scd. Notes 8.88 2/1/18 5,965,000 a Retail2.3% Hillman Group, Gtd. Notes 10.88 6/1/18 1,455,000 b 1,447,725 Hillman Group, Gtd. Notes 10.88 6/1/18 4,700,000 4,676,500 J Crew Group, Gtd. Notes 8.13 3/1/19 4,600,000 a 3,875,500 Neiman Marcus Group, Gtd. Notes 10.38 10/15/15 1,160,000 a 1,177,400 Rite Aid, Gtd. Notes 8.63 3/1/15 1,300,000 a 1,160,250 Rite Aid, Gtd. Notes 9.50 6/15/17 6,160,000 a 4,897,200 Rite Aid, Scd. Notes 10.38 7/15/16 2,780,000 2,856,450 Services9.9% Aramark Holdings, Sr. Unscd. Notes 8.63 5/1/16 5,645,000 b,c 5,588,550 Brickman Group Holdings, Sr. Notes 9.13 11/1/18 9,143,000 b 8,000,125 Cardtronics, Gtd. Notes 8.25 9/1/18 6,030,000 6,301,350 Casella Waste Systems, Gtd. Notes 7.75 2/15/19 6,900,000 b 6,555,000 FTI Consulting, Gtd. Notes 6.75 10/1/20 4,705,000 4,563,850 Garda World Security, Sr. Unscd. Notes 9.75 3/15/17 4,485,000 b 4,597,125 Geo Group, Gtd. Notes 6.63 2/15/21 3,000,000 a 2,895,000 Hapag-Lloyd, Gtd. Notes 9.75 10/15/17 1,245,000 a,b 865,275 Interactive Data, Gtd. Notes 10.25 8/1/18 3,995,000 4,284,637 Marquette Transportation Finance, Scd. Notes 10.88 1/15/17 6,565,000 6,359,844 Mobile Mini, Gtd. Notes 7.88 12/1/20 5,800,000 5,597,000 Navios Maritime Acquisition, Sr. Scd. Notes 8.63 11/1/17 4,700,000 a 3,936,250 Navios Maritime Holdings, Sr. Scd. Notes 8.88 11/1/17 2,005,000 a 1,964,900 Navios South American Logistics, Gtd. Notes 9.25 4/15/19 4,105,000 a,b 3,602,138 Ultrapetrol Bahamas, First Mortgage Notes 9.00 11/24/14 4,262,000 4,134,140 United Rentals North America, Gtd. Notes 8.38 9/15/20 2,820,000 a 2,601,450 United Rentals North America, Gtd. Notes 9.25 12/15/19 1,230,000 a 1,282,275 WCA Waste, Gtd. Notes 7.50 6/15/19 4,680,000 b 4,469,400 West, Gtd. Notes 7.88 1/15/19 3,250,000 3,071,250 West, Gtd. Notes 8.63 10/1/18 6,645,000 6,495,488 Technology6.7% CDW Escrow, Gtd. Notes 8.50 4/1/19 5,555,000 b 4,916,175 CDW Finance, Sr. Scd. Notes 8.00 12/15/18 4,890,000 b 4,816,650 Ceridian, Gtd. Notes 11.25 11/15/15 11,563,000 a,c 9,597,290 Ceridian, Gtd. Notes 12.25 11/15/15 13,091,490 a 10,604,107 CommScope, Gtd. Notes 8.25 1/15/19 8,025,000 b 7,864,500 CPI International, Sr. Notes, 8.00 2/15/18 3,410,000 3,086,050 Eagle Parent, Sr. Notes 8.63 5/1/19 6,890,000 a,b 6,269,900 First Data, Scd. Notes 8.25 1/15/21 3,199,000 a,b 2,543,205 First Data, Gtd. Notes 9.88 9/24/15 258,000 216,075 First Data, Gtd. Notes 9.88 9/24/15 3,065,000 a 2,582,262 Goodman Networks, Sr. Scd. Notes 12.13 7/1/18 2,725,000 b 2,554,687 Sungard Data Systems, Gtd. Notes 7.38 11/15/18 4,440,000 4,151,400 Telecommunications6.1% Cincinnati Bell, Gtd. Notes 8.38 10/15/20 5,485,000 5,114,762 Digicel Group, Sr. Unscd. Notes 8.88 1/15/15 13,135,000 b 12,543,925 Digicel Group, Sr. Unscd. Notes 9.13 1/15/15 3,542,457 b 3,365,334 Digicel Group, Sr. Unscd. Notes 10.50 4/15/18 1,408,000 b 1,400,960 Digicel, Sr. Unscd. Notes 8.25 9/1/17 2,955,000 b 2,807,250 EH Holding, Gtd. Notes 7.63 6/15/21 5,010,000 b 4,847,175 Intelsat Luxembourg, Gtd. Notes 11.25 2/4/17 7,335,000 6,381,450 Sprint Capital, Gtd. Notes 6.88 11/15/28 4,485,000 3,374,963 Sprint Capital, Gtd. Notes 6.90 5/1/19 5,320,000 4,601,800 Wind Acquisition Finance, Scd. Notes 11.75 7/15/17 3,350,000 b 2,864,250 Wind Acquisition Holdings Finance, Sr. Scd. Notes 12.25 7/15/17 8,984,519 b 7,052,847 Utilities2.9% AES, Sr. Notes 7.38 7/1/21 2,835,000 b 2,693,250 AES, Sr. Unscd. Notes 9.75 4/15/16 3,765,000 4,066,200 Calpine, Sr. Scd. Notes 7.50 2/15/21 2,650,000 b 2,544,000 GenOn Energy, Sr. Unscd. Notes 9.50 10/15/18 7,570,000 a 7,153,650 North American Energy Alliance, Scd. Notes 10.88 6/1/16 2,935,000 b 3,059,738 NRG Energy, Gtd. Notes 7.63 5/15/19 6,875,000 b 6,290,625 Total Bonds and Notes (cost $892,386,890) Preferred Stocks.4% Shares Value ($) Special Purpose Entity GMAC Capital Trust I, Ser. 2, Cum., $ .89 (cost $4,475,208) 172,552 c Common Stocks.0% Automobiles General Motors (cost $0) 806 a,d Number of Warrants.0% Warrants Value ($) Automobiles General Motors (7/10/16) 733 d 8,532 General Motors (7/10/19) 733 d 5,813 Total Warrants (cost $0) Other Investment4.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $35,192,000) 35,192,000 e Investment of Cash Collateral for Securities Loaned14.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $131,677,250) 131,677,250 e Total Investments (cost $1,063,731,348) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At September 30, 2011, the value of the fund's securities on loan was $124,237,243 and the value of the collateral held by the fund was $131,678,428, consisting of cash collateral of $131,677,250 and U.S. Government and agencies securities valued at $1,178. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2011, these securities were valued at $339,446,518 or 38.4% of net assets. c Variable rate securityinterest rate subject to periodic change. d Non-income producing security. e Investment in affiliated money market mutual fund. At September 30, 2011, the aggregate cost of investment securities for income tax purposes was $1,063,731,348. Net unrealized depreciation on investments was $63,540,294 of which $7,583,362 related to appreciated investment securities and $71,123,656 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Corporate Bonds 93.9 Money Market Investments 18.9 Preferred Stocks .4 Common Stocks .0 Warrants .0 † Based on net assets. The following is a summary of the inputs used as of September 30, 2011 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Corporate Bonds+ - 830,142,120 - Equity Securities - Domestic+ 16,265 3,149,074 - Mutual Funds 166,869,250 - - Warrants+ 14,345 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities excluding short-term investments (other than U.S. Treasury Bills), are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, and are not valued by a pricing service approved by the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short- term investments, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1unadjusted quoted prices in active markets for identical investments. Level 2other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds Trust By: /s/ Bradley J Skapyak Bradley J. Skapyak President Date: November 22, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J Skapyak Bradley J. Skapyak President Date: November 22, 2011 By: /s/ James Windels James Windels Treasurer Date: November 22, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
